The accused was convicted, in the criminal court of Fulton County, of the offense of cheating and swindling. The evidence, while in sharp conflict, authorized the verdict. The assignment of error, in the petition for certiorari, on the refusal of the court to give *Page 207 
a certain requested charge to the jury, can not be considered by this court, since the trial judge in his untraversed answer to the petition certifies that there was no written request for the charge. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
       DECIDED OCTOBER 3, 1942. REHEARING DENIED OCTOBER 20, 1942.